FILED
                             UNITED STATES DISTRICT COURT                           JAN 23 2013
                             FOR THE DISTRICT OF COLUMBIA                   Clerk, U.S. District & Bankruptcy
                                                                            Courts for the District of Columbia
CLYDE LACY RATTLER,                                    )
                                                       )
                       Petitioner,                     )
                                                       )
               V.                                      )       Civil Action No.l3         H094
                                                       )
DEPARTMENT OF HEALTH AND                               )
HUMAN SERVICES, et al.,                                )
                                                       )
                       Respondents.                    )

                                     MEMORANDUM OPINION

        This matter is before the Court on the petitioner's application to proceed in forma

pauperis and his pro se petition for a writ of mandamus. The Court will grant the application

and dismiss the petition.

        Although portions of petition are illegible, it is clear that petitioner demands a writ of

mandamus directing "the human race to [sic] naked on the sidewalk unable to move their body

for eternity." Pet. at 2. Mandamus relief is proper only if"(l) the plaintiffhas a clear right to

relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate remedy

available to plaintiff." Council of and for the Blind of Delaware County Valley v. Regan, 709

F.2d 1521, 1533 (D.C. Cir. 1983) (en bane). The party seeking mandamus has the "burden of

showing that [his] right to issuance of the writ is 'clear and indisputable,' Gulfstream Aerospace

Corp. v. Mayacamas Corp., 485 U.S. 271,289 (1988) (citing Bankers Life & Cas. Co. v.

Holland, 346 U.S. 379, 384 (1953)), and this petitioner utterly fails to meet his burden. The

petition therefore must be denied. An Order accompanies this Memorandum Opinion.




DATE:   ;r~ J/)(3



                                                                                                                  3